Thomas, J.
On the presentation of this petition, the court entertained some doubt whether a hearing before commissioners of insolvency appointed by the judge of probate on the estate of a deceased person was of such a nature as to afford a creditor attending it protection from arrest. But upon the authorities cited, we are of opinion that the protection extends to all legal tribunals of a judicial character, whether strictly courts of record or not, recognized by the laws of the State, and having power to pass upon the rights of persons attending them.

Prisoner discharged.